THE COURT.
A judgment of dismissal in this case, based upon the sustaining of a demurrer without leave to amend, was heretofore reversed (People v. Brown, 57 Cal. *900App.2d 1018 [134 P.2d 305]). This appeal is from an order dissolving an attachment which order was made at the time the demurrer was sustained. It having been determined by the reversal of the judgment that a cause of action was alleged, and this being an action in which an attachment is permitted (Code Civ. Proc. sec. 537, subd. 5), the order dissolving the attachment is reversed.